Exhibit 99.1 Quotient Limited Provides Update on the MosaiQ™ Development Plan and Reports Preliminary Fiscal First Quarter 2017 Revenues · Manufacturing system for MosaiQ™ consumables meeting design expectations · Field trial instruments successfully pass rigorous internal evaluation · Minor manufacturing facility modification recently identified and underway; expected commencement of European field trials to be delayed by six to eight weeks JERSEY, Channel Islands, July 11, 2016 Quotient Limited (NASDAQ:QTNT), a commercial-stage diagnostics company, today provided an update of the plan for commercial scale up of MosaiQ™, including the status of validation activities associated with the initial manufacturing system for MosaiQ™ consumables. Quotient also released preliminary revenues for its fiscal first quarter ended June 30, 2016 and a revised fiscal 2017 outlook. “We are very pleased with the overall progress that continues to be made on the MosaiQ™ project with the achievement of a number of critical milestones during the past three months. Production validation has progressed positively with the initial manufacturing system for MosaiQ™ consumables proving to be robust. At the same time, field trial instruments have successfully completed a rigorous internal evaluation process in advance of commencing formal field trials,” said Paul Cowan, Chairman and Chief Executive Officer. “The validation process also identified a minor factory modification needed to control humidity levels during the final assembly of MosaiQ™ consumables. While we are disappointed that this will delay the expected start of field trials, we look forward to their completion and the commencement of commercialization in Europe over the next six to nine months.” MosaiQ™ Manufacturing System Significant progress has been made on the validation of the initial manufacturing system for MosaiQ™ consumables, which consists of three key elements: i) the print system; ii) the wet process; and iii) the final assembly system. The print system is now calibrated and capable of manufacturing high quality printed microarrays at targeted volumes (whether printing red blood cells or antibodies), whilethe wet process and the final assembly system have also been tested to ensure they are capable of producing MosaiQ™ consumables. Automated systems for quality assurance incorporated into the print system, the wet process and the final assembly system have also been shown to function as intended.
